DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SPECIES 1 - Figure 1-2, Figure 4, Figure 5A, Figure 5B - inner rotor motor unit 20 where the first flow path 1, the second flow path 2, and the third flow path (3a,3b) are each located inside pump device 10;
SPECIES 2 - Figure 6 - inner rotor motor unit 20 where the first flow path 1 and the second flow path 2 are located inside pump device 10, and the third flow path (3a,3b) includes a portion (3a) located outside pump device 10, where housing 12 has through holes 12a,12b communicating the inside of the housing with the outside of the housing;

SPECIES 4 - (¶0117 - marked up spec) - axial gap motor unit 200 (including upper rotor 401, lower rotor 402 and stator 501) where the first flow path 1 and the second flow path (2a,2b) are located inside pump device 100, and the third flow path (3a,3b,3c) includes a portion (3b) located radially outward from the stator 501, the upper rotor 401, and the lower rotor 402 (i.e. outside pump device 100), where housing 141 has a through hole that allows oil from second flow path 2b to be discharged to the outside of housing 141 such that portion 3b of the third flow path is positioned outside of housing 141 (¶0122 - marked up spec). And a ring member 601 separates flows from the first flow path from flows from the third flow path (¶0121 - marked up spec). 
SPECIES 5 - Figure 8 - outer rotor motor unit 2000 (including rotor 4000 and stator 5000), where the first flow path 1, the second flow path 2, and the third flow path (3a,3b,3c) are each located in pump device 1000;
SPECIES 6 - Figure 9 - outer rotor motor unit 2001 (including rotor 4001, and stator 5000) where the first flow path 1 and the second flow path 2 are located inside pump device 1001, and the third flow path (3a,3b,3c) includes a portion (3b) located outside the pump device 1001, where through hole 321c is provided and through hole 1402c is formed in housing 1402 to communicate the inside of the pump device with the outside of the pump device, and the portion (3b) of the third flow path is provide outside the housing 1402 (¶0154 - marked up spec). 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  it is unclear if any claims are generic to all six species
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-6 lack unity of invention because the groups do not share the same or corresponding technical feature.
Further, even if Species 1-6 did share a technical feature, it would not be a special technical feature as it does not make a contribution over the prior art in view of the teachings of Kroy USPN 4644202 and Enjoji USPN 10003230 with respect to claim 39.  
Kroy discloses the limitations: 


a shaft 10 that rotates around a central axis (axis through shaft 10 in the Figures) that extends in an axial direction (the axis extends axially through the shaft); a motor (2,6,8) that rotates the shaft (Column 2 Line 61-Column 3 Line 21); wherein the motor includes a rotor 8; a stator 6 that faces the rotor in the axial direction (see Figure 1, Column 4 Line 56-64); at least one groove (grooves 56 - Figure 7) is provided on a facing surface (i.e. surface of substrate 48 illustrated in Figure 7 of rotor 8 that faces the stator, Column 4 Line 39-43) in which the rotor and the stator face each other (the surface of substrate 48 in Figure 7 has the magnets on it which face the stator 6); and the at least one groove 56 is inclined with respect to a flow direction (the grooves 56 extend in the radial direction, thus they are inclined to the horizontal portion of the flows illustrated in Figure 1, Column 5 Line 23-42 ).
Hence it would be obvious to modifiy the surface of the rotors 18 which face stator 14 of Kroy USPN 4644202 with the flow generating grooves 56 of Enjoji USPN 10003230 in order to generate radial outward flow of fluid between the stator and the rotors when the rotors are rotated regardless of the direction of rotation (Column 5 Line 23-29).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/           Supervisory Patent Examiner, Art Unit 3746